              Case 2:19-cr-00203-RSM Document 381 Filed 11/02/20 Page 1 of 2




1

2                                                                    JUDGE RICARDO S. MARTINEZ
3

4

5

6
                            UNITED STATES DISTRICT COURT
7                     FOR THE WESTERN DISTRICT OF WASHINGTON
8    UNITED STATES OF AMERICA,
9
                         Plaintiff                          NO. CR 19-203 RSM
10
              vs.                                           ORDER GRANTING UNOPPOSED
11
                                                            MOTION TO PROCEED WITH GUILTY
12   MITCHELL VAUGHAN,                                      PLEA BY VIDEO

13                      Defendant.
14

15

16          The Court, having reviewed the defendants unopposed motion, the record in this matter
17
     and the applicable law, hereby GRANTS the defendant’s motion to proceed with a plea hearing
18
     by video, consistent with General Order 15-20 and CARES Act §15002(b)(2).
19
            The court finds that, pursuant to CARES Act §15002(b)(2), a video plea hearing is
20

21   authorized because “the plea or sentencing in that case cannot be further delayed without serious

22   harm to the interests of justice.” Specifically, the court finds that given the length of time this
23
     case has been pending, the fact that Mr. Vaughan has been incarcerated pretrial and will be denied
24
     the opportunity to resolve his case until at least January 2021 if he is denied the opportunity for a
25

26                                                    -1-

27
      ORDER TO PROCEED WITH                                       Law Office of David Hammerstad, LLC
28    PLEA HEARING BY VIDEO                                             1000 2nd Avenue, Suite 3140
                                                                        Seattle, Washington 98104
29                                                                 Tel. 206.445.0215 –Fax 206.682.3746
                                                                    e-mail: david@hammerstadlaw.com
              Case 2:19-cr-00203-RSM Document 381 Filed 11/02/20 Page 2 of 2




     video plea hearing, the need to encourage resolution of cases that have reached plea agreements in
1

2    order to facilitate efficent use of the court’s and the parties’ limited resources, that the plea hearing
3    in this case cannot be further delayed without serious harm to the interests of justice.
4

5
     Dated this 1st day of November, 2020.
6

7

8

9
                                                     A
                                                     RICARDO S. MARTINEZ
10                                                   CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14
     Presented by

15           /s/ David Hammerstad____
16
             David Hammerstad #34255
             Attorney at Law
17           Law Office of David Hammerstad, LLC
             1000 2nd Avenue, Suite 3140
18
             Seattle, WA 98104
19           (206) 445-0215

20

21

22

23

24

25

26                                                      -2-

27
      ORDER TO PROCEED WITH                                         Law Office of David Hammerstad, LLC
28    PLEA HEARING BY VIDEO                                               1000 2nd Avenue, Suite 3140
                                                                          Seattle, Washington 98104
29                                                                   Tel. 206.445.0215 –Fax 206.682.3746
                                                                      e-mail: david@hammerstadlaw.com
